—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Schulman, J.), dated May 30, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint and denied her cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
It was not reasonably foreseeable that the plaintiff would be injured as a result of the actions of the defendant’s employee. Accordingly, as there was no negligence on the part of the defendant, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint and denied the plaintiff’s cross motion for summary judgment on the issue of liability (see, Danielenko v Kinney Rent A Car, 57 NY2d 198, 204). O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.